Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 01/31/2022 has been entered. Claims 1-7, 13 and 21-32 are pending in the instant patent application. Claims 1, 7 and 13 are amended. Claims 8-12 and 14-20 are cancelled. Claims 21-32 are new. This Final Office Action is in response to the claims filed.
Election/Restrictions
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons
	I. Claims 1-6 are drawn to generating and updating a dynamic dependency model using time series data, generating predictions for pluralities of values to determine a confidence interval, and cross entropy to generate statistical deviations, classified in G06Q10/06375.
	II. Claims 7 and 21-26 are drawn to generating and updating a dynamic dependency model using time series data, performing comparisons, causality calculating and testing, and identifying causal relationships, classified in G06Q10/0639.
	III. Claims 13 and 27-32 are drawn to generating and updating a dynamic dependency model using time series data, calculating relative entropy and a wavelet transform differential, classified in G06Q10/067.
	Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombinations II and III have a separate utility. See MPEP § 806.05(d).
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 7, 13 and 21-32 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims have necessitated new grounds of rejection under 35 U.S.C. §103.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
The claims as currently written, still fall within the abstract idea groupings. Notably Certain Methods of Organizing Human Activity sub-grouping, Fundamental Economic Principles/Practices as it pertains to describing concepts relating to the economy and commerce including hedging, insurance and most notably, mitigating risks. As stated in the Applicant’s specification and abstract, the claims are directed towards identifying anomalies in business variables (e.g. sales, revenue, inventory and the like) and notifying a user of a statistical deviation (activity between a user on a user device and a computer system). This clearly falls into the concept of mitigating risk (shown in at least Para 0059 and 0062 of Applicant’s specification).
Regarding prior discussion recommending the applicant incorporate machine learning into the claims, Examiner has noted it, but will advise that the mere recitation of a machine learning algorithm does not take the claim out of the certain methods of organizing human activity and simply is using the machine learning algorithm as a tool to carry out the abstract idea. Examiner further recommends in at least incorporating additional functionality of the machine learning algorithm (retraining/refining of data). In addition, regarding Applicant’s assertion that the claims recite an improvement to the technology, Examiner respectfully disagrees. Examiner will note that any improvement set forth in the specification, the claim itself must reflect the disclosed improvement. In evaluating the claims, Examiner found that the claims as written, did not reflect the solution or improvement to the technology as Applicant stated in their remarks. Examiner recommends that the claims are amended to reflect such.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-6, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-6 are directed to the abstract idea of predictive analysis of business variables using time-series data for signal and anomaly detection.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites executing, to generate a dynamic dependency model using a first set of time-series data, wherein the dynamic dependency model infers a delay-differential equation model that defines a plurality of relationships between a plurality of variables and time delays between the plurality of relationships between a plurality of variables, and wherein the first set of time-series data is collected for a first time period; generating, a prediction of a first plurality of values of a first variable of the plurality of variables based on the plurality of relationships and time delays of the dynamic dependency model, wherein the first plurality of values are predicted for a second time period that will occur in the future; obtaining, a plurality of actual values of the first variable during the second time period; comparing, the first plurality of values with the plurality of actual values to generate a statistical deviation after the second time period; identifying, the statistical deviation as an anomaly; and transmitting, a notification of the anomaly to a user.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the fundamental economic principles/practices taking place, specifically mitigating risk (shown in at least Para 0059 and 0062 of Applicant’s specification). In addition, the “comparing” and “identifying” limitation of Claim 1 falls into the Mental Processes grouping of abstract ideas because this is a concept that can be performed in the human mind. Furthermore, the mere recitation of a machine learning algorithm does not take the claim out of the certain methods of organizing human activity.
	Accordingly, the claim recites an abstract idea and dependent claims 3 and 5-6 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer system, a machine learning algorithm and a user device. The computer system, machine learning algorithm and user device are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 2 and 4 include various elements that are not directed to the abstract idea under 2A. These elements include a computer system, machine learning algorithm, a user device and the generic computing elements described in the Applicant's specification in at least Para 0064-0075. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “transmitting” step recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1, 2, and 4, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliner et al. (US 2019/0306184 A1) in view of Kadtke et al. (US 6,732,064 B1).
	Regarding Claim 1, Oliner teaches the limitations of Claim 1 which state
	executing, by a computer system, a dynamic dependency model using a first set of time- series data, wherein the dynamic dependency model defines a plurality of relationships between a plurality of variables and time delays between the plurality of relationships between a plurality of variables, and wherein the first set of time-series data is collected for a first time period (Oliner: Para 0140-0146, 0229-0236, 0261 via use and implementation of data models which are hierarchically structured, consisting of one or more datasets consisting of various variables and various relationships of the time series data sets; Aspects of the present disclosure are discussed with respect to FIG. 12, by way of example. FIG. 12 illustrates visualization 1200 of time series data sets in accordance with disclosed embodiments. Visualization 1200 is a graphical representation of values associated with time series data sets 1202A, 1202B, and 1202C (collectively 1202), time series data sets 1204A, 1204B, and 1204C (collectively 1204), time series data sets 1206A and 1206B (collectively 1206), time series data set 1208, and time series data set 1210. Each time series data set is of a time series, which may correspond to oneor more metrics. The data points associated with the time series data sets are graphed in visualization 1200, where time stamps correspond to the X-axis and values correspond to the Y-axis. Using approaches described herein, a user may optionally identify and/or select a set of time series and/or time series data sets corresponding to the time series for anomaly detection, such as those shown in visualization 1200. In responseto or based on a user Selection or other user interaction associated with the time series data sets, a search is performed on the time series data sets to automatically determine and identify one or more relationships, if any, between any combination of the time series data sets. Unlike conventional approaches, in various embodiments, all of the time series data sets need not have a cohesive relationship with one another for anomaly detection to function properly. Also, the search can cover many types of relationships between time series data sets and is not limited to cohesive relationships. For example, the search can identify time series data sets 1202 having a cohesive relationship with one another, time series data sets 1206 having a cohesive relationship with one another, time series data sets 1204 having a time-shifted relationship with each of time series data sets 1202, time series data set 1208 having an anti-correlated relationship with time series data sets 1206 (i.e., as one rises, the other falls and as one falls, the other rises), and time series 1210 which is unrelated to any others shown in FIG. 12. In some aspects of the present disclosure, relationships between time series data sets are automatically determined by analyzing values associated with the time series data sets. Each relationship is captured by a predictive model, which is configured to generate predicted values associated with at least one time series using values from at least one other time series. A predictive model can be a machine learning model which is trained to predict future values (e.g., data points) associated with a time series given corresponding values (e.g., data points) of at least one other time series based on prior behavior of the multiple time series, such as the behavior represented in FIG. 12. Anomalies are detected based on identifying deviations between the predicted values and actual values associated with the multiple time series. The training of the predictive model can use supervised learning where values fromthe multiple time series are used to generate training examples and the predictive model uses the training examples to infer a function for predicting the values associated with time series 1430 from time series 1420 and time series 1422 (or whichever time series are used for prediction). Examples of suitable types of predictive models are shown in FIG. 14A. For example, any number of and combination of binary models 1410A, linear models 1410B, polynomial models 1410C, tree models 1410B, and neural network models 1410E may be employed. It should be appreciated that all models may be of the same type (e.g., all polynomial), or different types may be used as in the example shown. Different model types have different capabilities of accurately predicting values of a time series depending on the characteristics of the training data. For example, some types of models may be better at predicting certain types of relationships between time series, or other qualities or characteristics of the data. By using many different types models, the most suitable model for the training data may be determined);
	generating, by the computer system, a prediction of a first plurality of values of a first variable of the plurality of variables based on the plurality of relationships and time delays of the dynamic dependency model, wherein the first plurality of values are predicted for a second time period that will occur in the future (Oliner: Para 0229-0231, 0235, 0306 via use of predictive models and associations with a first time series and at least one other second time series; An effective approach to detecting anomalies can leverage relationships between different time series data sets. In particular, values associated with a first time series data set may historically exhibit similar behavior to values associated with a second time series data set. Thus, values associated with the second time series data set provide information useful for predicting values associated with the first data set. For example, when the values associated with the first time series data set sufficiently deviate from predicted values, it may indicate one of the time series data sets did not behave as expected and therefore an anomaly may be detected. In order to accurately detect anomalies, conventional computer anomaly detection technologies require a user to identify particular metrics which are expected to exhibit a cohesive relationship. It is assumed all of the identified metrics are related to one another by the same cohesive relationship, which may be not true. Additionally, the relationships between the metrics may change over time, such that they may not always exhibit the cohesive relationship while still behaving in an acceptable manner. Therefore, conventional computer anomaly detection technologies are prone to false positives or negatives in anomaly detection unless these specific criteria are satisfied. Some embodiments of the present disclosure allow these shortcomings to be remedied. In some aspects of the present disclosure, relationships between time series data sets are automatically determined by analyzing values associated with the time series data sets. Each relationship is captured by a predictive model, which is configured to generate predicted values associated with at least one time series using values from at least one other time series. A predictive model can be a machine learning model which is trained to predict future values (e.g., data points) associated with a time series given corresponding values (e.g., data points) of at least one other time series based on prior behavior of the multiple time series, such as the behavior represented in FIG. 12. Anomalies are detected based on identifying deviations between the predicted values and actual values associated with the multiple time series. A plurality of predictive models is generated for a first time series from the sequences. For example, anomaly detection tool 1316 can generate predictive models 1410 fora first time series from the sequences of time series values. Each predictive model is configured to generate predicted values (e.g., corresponding to predicted time series 1432) associated with the first time series (e.g., time series 1430) using values of or associated with at least one other second time series (e.g., time series 1420 and/or 1422). Examiner will note that further definition of the data models shows that they are hierarchically structured, consisting of one or more datasets consisting of various variables and various relationships of the time series data sets (in at least Para 0229-0236). Thus teaching of a dynamic dependency model and time delays. Furthermore, Oliner teaches of utilizing temporal relationships of the data in its predictive model (in at least Para 0266));
	obtaining, by the computer system, a plurality of actual values of the first variable during the second time period (Oliner: Para 0235-0236 via actual values from the time series data sets; In some aspects of the present disclosure, relationships between time series data sets are automatically determined by analyzing values associated with the time series data sets. Each relationship is captured by a predictive model, which is configured to generate predicted values associated with at least one time series using values from at least one other time series. A predictive model can be a machine learning model which is trained to predict future values (e.g., data points) associated with a time series given corresponding values (e.g., data points) of at least one other time series based on prior behavior of the multiple time series, such as the behavior represented in FIG. 12. Anomalies are detected based on identifying deviations between the predicted values and actual values associated with the multiple time series. A predictive model could predict values of time series 1202A that increase from previous values based on actual values in time series data sets 1202B and 1202C increasing due to the cohesive relationship. If it is determined at least one of the corresponding actual values of time series data set 1202A is sufficiently different than at least one of the predicted values (e.g., based on a threshold relative to a predicted value being exceeded by an actual value), an anomaly may be detected. For example, the values could fall when they were predicted to rise, or not rise by a sufficient amount.);
	comparing, by the computer system, the first plurality of values with the plurality of actual values to generate a statistical deviation after the second time period (Oliner: Para 0228 and 0290 via anomaly detection tool and turbulence values; It is often desirable to monitor a time series data set in order to detect anomalies in associated values. For example, anomalous or unusual behavior of a time series can indicate some underlying problem in a computing system or service associated with the time series. When an anomaly occurs in a time series data set, it is often critical to quickly notify appropriate users or otherwise take appropriate action. For example, an anomaly in a security-related metric could indicate a security breach or an anomaly in a performance metric could indicate a system malfunction. When functioning properly, computer anomaly detection technology allows for these objectives to be met by automatically monitoring metrics for anomalies and executing appropriate actions when anomalies are detected. Some approaches to anomaly detection are based on determining and comparing characteristics of values of the time series being predicted, the predicted values of the time series, and/or the time series upon which the predicted value are based. As one example, an anomaly may be detected, at least in part, based on determining turbulence of the values in the various time series. For example, anomaly detection tool 1316 could determine a turbulence of values in the predicted time series, which is compared to the actual turbulence of values in the time series.);
	identifying, by the computer system, the statistical deviation as an anomaly (Oliner: Para 0228 and 0289-0290 via anomaly detection tool and turbulence values; The predictive model(s) for each time series can be used to detect anomalies in values associated with the time series. Many approaches are available for anomaly detection using predicted values from the predictive models and actual values associated with the multiple time series. In one approach, the anomaly detection tool determines the median absolute deviation (MAD) from the predicted and actual values over a moving window of time. An anomaly may be detected based onthe MAD exceeding a threshold value (e.g., falling outside of a range of values). The threshold may be a multiple ‘w’ of the MAD, such that the threshold is w*MAD). Some approaches to anomaly detection are based on determining and comparing characteristics of values of the time series being predicted, the predicted values of the time series, and/or the time series upon which the predicted value are based. As one example, an anomaly may be detected, at least in part, based on determining turbulence of the values in the various time series. For example, anomaly detection tool 1316 could determine a turbulence of values in the predicted time series, which is compared to the actual turbulence of values in the time series);
	transmitting, by the computer system, a notification of the anomaly to a user device (Oliner: Para 0172, 0228, 0280 via anomaly detection tool sending notification to the user).
	However, Oliner does not explicitly disclose the limitation of Claim 1 which states that the model infers a delay-differential equation model.
	Kadtke though, with the teachings of Oliner teaches of a model that infers a delay-differential equation model (Kadtke: Col 7 lines 1-19 via an analog signal is digitized by the A/D converter 202 generating a series of data values of length L.sub.w (block 220, FIG. 6). The data values are normalized (block 222) and used to calculated an estimation of moments (block 224). The normalization technique is discussed in more detail in Section 2.2 below. The estimates are derived from a dynamical model based on the delayed differential equation of Eqn. 9 below. The moment estimations forms a correlation matrix R of A Eqn. 23 below. An estimation of correlations with derivatives is used to estimate a derivative B matrix (block 226) of Eqn. 21 below. The individual derivative correlations are estimated using Eqns. 49-51 below. Next, the set of model coefficient parameters A are calculated (block 228) and the process repeated N.sub.w times for all data windows. The model coefficient parameters are provided to a threshold process (block 230). The threshold process uses existing discrimination techniques such as statistics and averaging to distinguish the deterministic signals from random noise (block 232)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliner with the teachings of Kadtke in order to have a model that infers a delay-differential equation model.
	The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 4, Oliner/Kadtke teaches the limitation of Claim 4 which states
	periodically updating, by the computer system, the dynamic dependency model using a more recent set of time series data (Oliner: Para 0255 via Anomaly detection and model generation can be performed upon events being created, indexed, and stored, or before or as events are created, indexed, and/or stored. Further, these functions may be automatically triggered, possibly without user initiation. In some cases, upon initially establishing anomaly detection, subsequent prediction analyses may be automatically triggered and performed as new data is received. Further, predictive models used in anomaly detection may be updated over time, such as based on an analysis of subsequently created, indexed, and/or stored events or data points).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliner et al. (US 2019/0306184 A1) in view of Kadtke et al. (US 6,732,064 B1) in view of Achin et al. (US 2018/0046926 A1) further in view of Balabine et al. (US 2015/0229661 A1).
	Regarding Claim 2, while Oliner/Kadtke teaches the limitations of Claim 1 and the limitation of Claim 2 which state
	determining, by the computer system, that a difference between the target value of the first variable and the predicted value of the first variable exceeds a dynamically determined threshold value (Oliner: Para 0236 based on a threshold relative to a predicted value being exceeded by an actual value).
	It does not explicitly disclose the limitations of Claim 2 which state generating, by the computer system, a second prediction of a second plurality of values of the first variable and a target value of the first variable based on the dynamic dependency model, wherein the second plurality of values are predicted for a third time period and the target value is predicted at an end of the third time period, wherein the third time period is after the second time period; generating, by the computer system, a third prediction of a third plurality of values of the first variable and a predicted value of the first variable based on the plurality of actual values, wherein the third plurality of values are predicted for the third time period and the predicted value is predicted at the end of the third time period.
	Achin though, with the teachings of Oliner/Kadtke, teaches of
	generating, by the computer system, a second prediction of a second plurality of values of the first variable and a target value of the first variable based on the dynamic dependency model, wherein the second plurality of values are predicted for a third time period and the target value is predicted at an end of the third time period, wherein the third time period is after the second time period (Achin: Para 0355, 0365-0366, 0372 via use of time- series modeling, identifying variables as targets , skip range, subset data and forecast range; Referring to FIG. 9, a method 900 for time-series predictive modeling may include steps 910-980. In step 910, time-series data is obtained. The time-series data may include one or more data sets. Each data set may include a plurality of observations. Each observation may include (1) an indication of a time associated with the observation, and (2) values of one or more variables. In step 920, a time interval of the time- series data is determined. In step 930, one or more variables of the time-series data are identified as targets. Optionally, one or more variables of the time-series data may also be identified as features. In step 940, a “forecast range” and a “skip range” associated with a prediction problem represented by the time-series data are determined. The forecast range may indicate a duration of a time period for which values of the targets are to be predicted. The skip range may indicate a temporal lag between a time associated with an earliest prediction in the forecast range and a time associated with a latest observation upon which predictions in the forecast range are to be based. In step 930, one or more variables of the time- series data are identified as targets. The targets may be identified, for example, based on metadata associated with the time-series data, based on a description of the prediction problem, and/or based on user input. Optionally, one or more variables of the time-series data may also be identified as features. The features may be identified, for example, based on metadata associated with the time-series data, based on a description of the prediction problem, and/or based on user input. In step 940, a forecast range associated with a prediction problem represented by the time-series data is determined. The forecast range may indicate a duration of a time period for which values of the targets are to be predicted. The forecast range may be determined based on (1) the time interval of the time-series data, (2) the number of observations included in the time-series data, (3) the time period covered by the observations in the time-series data, (4) a natural time period selected from the group consisting of microseconds, milliseconds, seconds, minutes, hours, days, weeks, months, quarters, seasons, years, decades, centuries, and millennia, (5) user input, etc. In some embodiments, the forecast range is an integer multiple of the time interval of the time-series data. In general, the forecast range may increase as number of observations increases in the time-series data increases. In step 960, testing data are generated from the time-series data. The testing data include a second subset of the observations of at least one of the data sets. The second subset of observations includes testing -input and testing- validation collections of the observations. The times associated with the observations in the testing -input and testing-validation collections correspond, respectively, to a testing-input time range and a testing -validation time range. The skip range separates an end of the testing -input time range from a beginning of the testing-validation time range. A duration of the testing -validation time range is at least as long as the forecast range);
	generating, by the computer system, a third prediction of a third plurality of values of the first variable and a predicted value of the first variable based onthe plurality of actual values, wherein the third plurality of values are predicted for the third time period and the predicted value is predicted at the end of the third time period (Achin: Para 0365-0369, 0371, 0401, 0423-0426 via use of time-series modeling, identifying variables as targets, skip range, subset data and forecast range, predictive modeling and second order predictive modeling; In step 930, one or more variables of the time-series data are identified as targets. The targets may be identified, for example, based on metadata associated with the time-series data, based ona description of the prediction problem, and/or based on user input. Optionally, one or more variables of the time-series data may also be identified as features. The features may be identified, for example, based on metadata associated with the time-series data, based on a description of the prediction problem, and/or based on user input. In step 940, a forecast range associated with a prediction problem represented by the time-series data is determined. The forecast range may indicate a duration of a time period for which values of the targets are to be predicted. The forecast range may be determined based on (1) the time interval of the time-series data, (2) the number of observations included in the time-series data, (3) the time period covered by the observations in the time- series data, (4) a natural time period selected from the group consisting of microseconds, milliseconds, seconds, minutes, hours, days, weeks, months, quarters, seasons, years, decades, centuries, and millennia, (5) user input, etc. In some embodiments, the forecast range is an integer multiple of the time interval of the time-series data. In general, the forecast range may increase as number of observations increases in the time-series data increases. In step 940, a skip range associated with a prediction problem represented by the time-series data is determined. The skip range may indicate a temporal lag between a time associated with an earliest prediction in the forecast range and a time associated with a latest observation upon which predictions in the forecast range are to be based. The skip range may be determined based, at least in part, on latency in collection of the time-series data, latency in communication of the time-series data, latency in analyzing the time-series data, latency in communication of analyses of the time series -data, and/or latency of implementing actions based on the analyses of the time series-data. Such latencies may be determined, for example, based on user input and/or metadata associated with the time-series data. In some embodiments, the skip range is determined based on metadata associated with the time-series data, or is user-specified. In step 950, training data are generated from the time- series data. The training data include a first subset of the observations of at least one of the data sets. The first subset of observations includes training -input and training-output collections of the observations. Thetimes associated with the observations in the training -input and training-output collections correspond, respectively, to a training-input time range and a training-outputtime range. The skip range separates an end of the training -input time range from a beginning of the training-output time range. A duration of the training -output time range is at least as long as the forecast range. In some embodiments, the duration of the training-input time range is determined based on the total number of observations in the time-series data, the amount of variation over time in values of at least one of the variables, the amount of seasonal variation in values of at least one of the variables, the consistency of variation in values of at least one of the variables over a plurality of time periods, and/or a duration of the forecast range. In some embodiments, the training data may be down-sampled (e.g., temporally down- sampled or cross-sectionally down-sampled). The training data may be temporally down-sampled by selecting a down-sampled time interval and down-sampling each of the data sets in the training data according to the down-sampled time interval (e.g., using the techniques described above). The training data may be cross - sectionally down-sampled by removing one or more of the data sets from the training data. In some embodiments, the training data is both temporally down- sampled and cross -sectionally down-sampled. The system 100 may perform any suitable task (e.g., predictive modeling task) using one or more of the model- specific predictive values (feature importance values) determined through the method 1000, including, without limitation, (1) processing the dataset based on the model-specific predictive values, (2) presenting an evaluation of the dataset to the user, (3) choosing predictive models for blending based on the model-specific predictive values, (4) presenting the evaluated models and their associated model- specific predictive values to the user, (5) allocating resources during the process of evaluating the space of potential predictive modeling solutions for the prediction problem based on the model-specific predictive values, and (6) calculating a model- independent predictive value (feature importance value) of a feature based on the feature's model-specific predictive values. In some embodiments, after calculating model-independent feature importance values, the system 100 may perform any suitable task (e.g., tasks (1)-(5) as described in the previous sentence) using the model-independent feature importance values. Referring to FIG. 11B, a method 1120 for performing a second-order predictive modeling procedure may include steps 1122, 1124, 1126, and 1128. In step 1122, second-order input data are generated. The second-order input data include a plurality of second-order observations. Each second-order observation includes observed values of one or more second input variables and values of the output variables predicted by the first-order model based on values of the first input variables corresponding to the values of the second input variables. Generating the second-order input data may include, for each second-order observation: obtaining the observed values of the second input variables and corresponding observed values of the first input variables, and applying the first-order predictive model to the corresponding observed values of the first input variables to generate the predicted values of the output variables. The first-order model and the second-order model may use the same set of input variables. Alternatively, the second-order model may use one or more (e.g., all) of the first-order model's input variables, and may also useone or more other input variables. Alternatively, the second-order model may use none of the first-order model's input variables, and may use one or more other input variables. In step 1124, second-order training data and second-order testing data are generated from the second-order input data. Some embodiments of techniques for generating training data and testing data from an input data set are described herein. In step 1126, a fitted second-order predictive model of the fitted first-order model is generated by fitting the second-order predictive model to the second -order training data. In step 1128, the fitted, second-order predictive model of the fitted first-order model is tested on the second-order testing data. Cross -validation (including but not limited to nested cross-validation) and holdout techniques may be used for fitting and/or testing the predictive model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliner/Kadtke with the teachings of Achin in order to have generating, by the computer system, a second prediction of a second plurality of values of the first variable and a target value of the first variable based on the dynamic dependency model, wherein the second plurality of values are predicted for a third time period and the target value is predicted at an end of the third time period, wherein the third time period is after the second time period; generating, by the computer system, a third prediction of a third plurality of values of the first variable and a predicted value of the first variable based on the plurality of actual values, wherein the third plurality of values are predicted for the third time period and the predicted value is predicted at the end of the third time period. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
In addition, Oliner/Kadtke does not explicitly disclose the limitation of Claim 2 which states generating, by the computer system, a confidence interval of the difference using the second plurality of values and the third plurality of values.
Balabine though, with the teachings of Oliner/Kadtke/Achin, teaches of
generating, by the computer system, a confidence interval of the difference using the second plurality of values and the third plurality of values (Balabine: Para 0066, 0186-0190 via computing a confidence metric).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliner/Kadtke/Achin with the teachings of Balabine in order to have generating, by the computer system, a confidence interval of the difference using the second plurality of values and the third plurality of values. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 3, the combination of Oliner/Kadtke/Achin/Balabine teaches the limitation of Claim 3 which states
	wherein the notification comprises a message reporting the difference and the confidence interval (Balabine: Para 0172, 0228, 0280 via anomaly detection tool sending notification to the user and Balabine in Para 0225 via alert sent to an operator with the confidence metric).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliner et al. (US 2019/0306184 A1) in view of Kadtke et al. (US 6,732,064 B1) in view of Balabine et al. (US 2015/0229661 A1).
	Regarding Claim 5, while Oliner/Kadtke teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 5 which states wherein a measure of cross- entropy is further used to generate the statistical deviation.
	Balabine though, with the teachings of Oliner/Kadtke, teaches of
	wherein a measure of cross-entropy is further used to generate the statistical deviation (Balabine: Para 0064-0065, 0210-0218 via traffic entropy analyzer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliner/Kadtke with the teachings of Balabine in order to have wherein a measure of cross-entropy is further used to generate the statistical deviation. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 6, while Oliner/Kadtke teaches the limitations of Claim 1 and the limitation of Claim 6 which states
	using a time window to limit the first set of time-series data (Oliner: Para 0174 via use of incident review dashboard and time range field. These visualizations can also include an “incident review dashboard” that enables a user to view and act on “notable events.” These notable events can include: (1) a single event of high importance, suchas any activity froma known web attacker; or (2) multiple events that collectively warrant review, such as a large number of authentication failures on a host followed by a successful authentication. For example, FIG. 9B illustrates an example incident review dashboard 910 that includes a set of incident attribute fields 911 that, for example, enables a user to specify a time range field 912 for the displayed events. It also includes a timeline 913 that graphically illustrates the number of incidents that occurred in time intervals over the selected time range. It additionally displays an events list 914 that enables a user to view a list of all of the notable events that match the criteria in the incident attributes fields 911. To facilitate identifying patterns among the notable events, each notable event can be associated with an urgency value (e.g., low, medium, high, critical), which is indicated in the incident review dashboard. The urgency value for a detected event can be determined based on the severity of the event and the priority of the system component associated with the event).
	It does not explicitly disclose the limitations of Claim 6 which state assigning a weight to each value of the first set of time series data, wherein the weight assigned to each value decreases as an age of the value increases; and using cross entropy between the plurality of variables to find relationships between combinations of the variables.
	Balabine though, with the teachings of Oliner/Kadtke, teaches of
	assigning a weight to each value of the first set of time series data, wherein the weight assigned to each value decreases as an age of the value increases (Balabine: Para 0222 via each reported event may be assigned a weight, w. Last reported event En observed by ECP at time to 300 may be assigned a weight w(tn)=1 303, where n is a sequence number of the reported event.); and
	using cross entropy between the plurality of variables to find relationships between combinations of the variables (Balabine: Para 0064- 0065, 0210-0218 via traffic entropy analyzer).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliner/Kadtke with the teachings of Balabine in order to have assigning a weight to each value of the first set of time series data, wherein the weight assigned to each value decreases as an age of the value increases; and using cross entropy between the plurality of variables to find relationships between combinations of the variables. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pawelzik et al. (US 7,277,831 B1) Method For Detecting Time Dependent Modes Of Dynamic Systems
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623